



Exhibit 10.53
August 24, 2016
Sebastian Deschler
TerraForm Power, Inc.
7550 Wisconsin Avenue, 9th Floor
Bethesda, Maryland 20814
 
Re: Severance Protections and Compensation Terms
 
Dear Mr. Deschler:
 
TerraForm Power, Inc. (“TerraForm”) has selected you to receive special
protections to encourage you to remain employed by SunEdison, Inc. or a
subsidiary thereof (together, “SunEdison”) or, as may become applicable,
TerraForm or a subsidiary thereof. This letter sets forth our agreement with
respect to (i) TerraForm’s agreement to employ you at-will if your employment
with SunEdison is terminated under certain circumstances, (ii) the severance
protections that TerraForm will provide for you if you become its employee,
(iii) salary compensation with respect to 2016 that TerraForm will provide to
you should you cease employment with SunEdison and become a TerraForm employee,
and (iv) bonus compensation effective January 1, 2016 that TerraForm will
provide to you regardless of whether you remain employed with SunEdison or
become employed with TerraForm at any time. “Cause” and other capitalized terms
used but not defined herein have the meanings assigned to them in the TerraForm
Power, Inc. 2014 Second Amended and Restated Long-Term Incentive Plan.


1. Your Employment and Severance Protection
(a)     SunEdison Termination. If, prior to the first anniversary of the date of
this letter agreement, SunEdison terminates your employment without Cause or you
resign from SunEdison for Good Reason, TerraForm shall offer you employment as
of the effective date of such termination and your employment shall be
transferred to TerraForm as of that date, provided you consent to such transfer.
Such employment shall be at-will, and pursuant to the terms set forth in Section
2 below. For purposes of this letter, “Good Reason” means (i) any action by the
company that then employs you that results in a material adverse change in your
reporting relationship, authority, duties or responsibilities; provided,
however, that the fact that your employer has become a subsidiary of another
company or that the securities of your employer are no longer publicly traded,
shall not be taken into account when determining whether a material adverse
change in your authority, duties or responsibilities has occurred; (ii) any
material reduction in your base salary or any materially adverse change in the
percentage of your base salary used to determine your annual bonus opportunity
(where a “material reduction” or “materially adverse change” would be a
reduction of the relevant compensation or percentage by 10% or more); or (iii)
your employer requires you to be based (excluding temporary assignments and
business travel) at any office or location that is more than 50 miles distant
from your base office or work location immediately prior to relocation, except
if such new location is closer to your residence at the time such requirement is
imposed. Notwithstanding the occurrence of any such event or circumstance, such
occurrence shall not be deemed to constitute Good Reason unless (x) you give
your employer the notice of termination no more than 90 days after the initial
existence of such event or circumstance, (y) such event or circumstance has not
been fully corrected within 30 days of your employer’s receipt of such notice
and (z) the date of termination occurs within 30 days following the end of the
correction period if the Good Reason has not been corrected.


(b)    TerraForm Severance and Effect of Transfer. If, with your consent, your
employment is transferred to or you otherwise accept a position with TerraForm,
you will not be eligible to receive any







--------------------------------------------------------------------------------

                                       
 
 
 
 


severance payment or benefit from TerraForm except as provided in Section 2(a)
below. Notwithstanding the foregoing, however, if your employment is transferred
pursuant to Section 1(a) above or you otherwise commence employment with
TerraForm and you are later terminated without Cause or you resign from
TerraForm for Good Reason or you die (each, an “Eligible Termination Event”),
you will be eligible for the following severance benefits from TerraForm (the
“TerraForm Severance”), in each case subject to your satisfying the requirements
in Section 1(c) below.
(1)Cash severance equal to one year of your base salary in effect as of the
Eligible Termination Event, payable in one lump sum in accordance with
TerraForm’s payroll procedures, as provided in Section 1(c) below; and


(2)A lump-sum payment equal to 12 months of COBRA health premiums.


(c)Required Release; Payment Timing. TerraForm’s obligation to pay the TerraForm
Severance is subject to your (i) signing a separation and release of claims
agreement (the “TerraForm Release”) with reasonable and customary terms (which
shall include, without limitation, a release of claims in favor of TerraForm and
its affiliates, confirmation of your continued compliance with restrictive
covenants in effect on the date of termination, and reasonable post-employment
cooperation obligations), substantially in a form to be provided by TerraForm
(and subject to your agreement as to the form, which agreement cannot be
unreasonably withheld) within 30 days following your signing this letter and
then to be attached hereto as Exhibit B, which TerraForm Release becomes
enforceable within 60 days (or such shorter period as the release then
specifies) following the date of termination, and (ii) meeting in all material
respects your obligations under any restrictive covenants agreements in effect
between you and TerraForm and, to the extent benefiting TerraForm, any such
agreements in effect between you and SunEdison or any other TerraForm affiliate.
The TerraForm Severance shall be payable on the next regular payroll date
following the date the TerraForm Release becomes effective and enforceable,
provided that if the 60 day period for providing an enforceable release extends
into a calendar year subsequent to the year containing the date of termination,
payment shall be made no earlier than the first business day of such subsequent
year.
(d)No Impact on Retention Letter or Accelerated Vesting Letters. For the
avoidance of doubt, this letter agreement and TerraForm’s commitments hereunder
are separate from, and in addition to, any commitments made to you in the letter
from TerraForm to you dated April 7, 2016 (the “Retention Letter”) and the
letters from TerraForm Power, Inc. and TerraForm Global, Inc. dated as of July
5, 2016 granting you certain additional rights under any Restricted Stock Award
Agreement or Restricted Stock Unit Agreement you may have (the “Accelerated
Vesting Letters”), and no payments made or to be made to you pursuant to the
Retention Letter or any accelerated vesting under the Accelerated Vesting
Letters shall be considered part of any TerraForm Severance or otherwise reduce
any payments due to you hereunder.
2.
Compensation from TerraForm



(a)Salary. TerraForm will provide you the salary for 2016 described in this
Section 2(a) if and when you become its employee and cease to be employed by
SunEdison. Unless and until you become a TerraForm employee, TerraForm will have
no obligation to provide the salary set forth below, and you will receive your
salary under your arrangements with SunEdison. If and when you become a
TerraForm employee, your base salary will be $11,180.24 per bi-weekly period,
payable in accordance with TerraForm’s standard payroll practices (currently
bi-weekly) and subject to all appropriate withholdings, and annualizing to
$290,686.16. If, at the time you become a TerraForm employee, SunEdison has
failed to make any salary payments for 2016 owed to you with respect to your
employment with SunEdison or has failed to reimburse any expenses that are
consistent with its expense reimbursement policies (and does not make such
payments in its final paycheck for you), TerraForm will







--------------------------------------------------------------------------------

                                       
 
 
 
 


pay any such outstanding amount in a single additional payment within the first
two pay periods following your becoming a TerraForm employee (or, for expenses,
as soon thereafter as you have submitted any required substantiation).


(b)Bonus.


(i)    Basic and Enhanced Bonus. Regardless of whether you remain employed by
SunEdison or become an employee of TerraForm, you will be eligible to
participate in an annual variable incentive plan of TerraForm effective as of
January 1, 2016 (the “VIP”). The target amount under the VIP for your position
is 75% of your base salary, with a minimum, assuming at least minimum
performance relative to objectives is achieved, of 50% and a maximum of 100% of
your base salary, depending on the extent target level performance is achieved.
For 2016, you will be eligible for an additional bonus (the “Bonus Enhancement”)
with a target amount of 12.5% of your base salary, and a maximum of 25% of your
base salary, based on performance relative to objectives. Payments under the VIP
and the Bonus Enhancement are dependent upon a combination of TerraForm’s
financial performance and your personal performance (with the details to be set
forth on an Exhibit C that will be attached hereto within 30 days following your
signing this letter) and will be made to you by TerraForm. Payments under the
VIP and the Bonus Enhancement will also be subject to approval by TerraForm’s
Board of Directors (the “Board”) or its Compensation Committee (the
“Committee”). The Committee (or the Board if it chooses to act) will have the
discretion to determine whether you have achieved the TerraForm key objectives
and your personal objectives in your performance for 2016. TerraForm expects to
continue comparable bonus arrangements in 2017.


(ii)    Bonus Offsets and Timing Rules. The VIP and the Bonus Enhancement will
be calculated based on the sum of (x) your base salary from SunEdison while you
remain its employee and (y) if you become TerraForm’s employee, your base salary
from TerraForm. Any amounts due by TerraForm to you under Section 2(b)(i) will
be reduced by payments you receive under the same or similar bonus arrangements
at SunEdison for the calendar year 2016. Payments under Section 2(b)(i) will be
made to you no later than March 15, 2017.


(iii)    Required Employment and Reservation of Rights. To receive any bonus
under Section 2(b)(i), you must remain employed by either SunEdison or TerraForm
through the date the bonuses are due to be paid or otherwise as set forth in the
applicable bonus policy. TerraForm, acting through its Board or the Committee,
reserves the right to change, alter, modify, or delete (each, a “change”) any
provisions of Section 2(b) at any time, with or without prior notice, provided
that no such change shall take effect until January 1 of the calendar year
following that in which it is made.


(c)
Paid Time Off. If your employment is transferred pursuant to Section 1(a) above
or you otherwise commence employment with TerraForm, TerraForm will also honor
any unused and uncompensated paid time off that remained accrued for you by
SunEdison (or is otherwise substantiated as remaining outstanding in the year of
termination) at the date you become employed by TerraForm, up to an aggregate of
280 hours (but disregarding any limits on the termination date accruals caused
by SunEdison’s bankruptcy filing). TerraForm is in the process of developing its
procedures for accrual, caps, and payment with respect to paid time off for its
own employees. You will be treated in a manner consistent with the other
similarly situated employees under such policies, including reimbursement for
paid time off (to the extent accrued as described above) if you do not become
employed by TerraForm.










--------------------------------------------------------------------------------

                                       
 
 
 
 


(d)
Benefits. You will be entitled to participate in any and all benefit programs
that TerraForm establishes and makes available to its employees from time to
time, provided that you are eligible under (and subject to all provisions of)
the plan documents governing those programs. TerraForm will also reimburse you
for your two daughters’ school fees in an amount up to $20,000 per year (and
will gross-up any such reimbursement amount for taxes withheld on such
reimbursements, with a true-up between the parties in the following tax year for
any additional or lower amounts actually incurred with respect to the
reimbursement) for each daughter, upon receipt of documentation in accordance
with TerraForm policy.



3. General Provisions
(a)Not a Contract of Employment; No Assignment. You and TerraForm acknowledge
that this letter does not constitute a contract of employment and that your
employment continues to be with SunEdison. This letter is personal to you and
you will not have any right to transfer (other than to your beneficiaries in
case of your death), assign, pledge, alienate or create a lien upon this letter
or any rights hereunder. Any payments under this letter are unfunded and
unsecured and payable out of the general funds of TerraForm.
(b)Employment by TerraForm Global, Inc. Should you become employed by TerraForm
Global, Inc. (“Global”), you and TerraForm agree, and Global also agrees, that
this letter agreement will be assigned by TerraForm to Global, and Global shall
assume any financial obligations of TerraForm hereunder not already performed by
TerraForm.
(c)Amendments and Waivers. Any provision of this letter may be amended or waived
but only if the amendment or waiver is in writing and signed by TerraForm (and,
in the case of an amendment, by you).
(d)Taxes. Any payments hereunder will be subject to applicable taxes and
withholdings.
(e)Section 409A. Any payments made over time are to be treated as a series of
separate payments for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). If and to the extent any portion of any
payment, compensation or other benefit provided to you in connection with your
employment termination is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and you are a specified
employee as defined in Section 409A(a)(2)(B)(i), as determined by your employer
in accordance with its procedures, by which determination you hereby agree that
you are bound, such portion of the payment, compensation or other benefit shall
not be paid before the earlier of (i) the expiration of the six month period
measured from the date of your “separation from service” (as determined under
Section 409A) or (ii) the tenth day following the date of your death following
such separation from service (the “New Payment Date”). The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of separation from service and the New Payment Date shall be paid to
you in a lump sum in the first payroll period beginning after such New Payment
Date, and any remaining payments will be paid on their original schedule. This
Agreement is intended to comply with the provisions of Section 409A and this
Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in this Agreement will have the meanings given such
terms under Section 409A if and to the extent required to comply with Section
409A. In any event, TerraForm makes no representations or warranty and will have
no liability to you or any other person if any provisions of or payments under
this Agreement are determined to constitute deferred compensation subject to
Code Section 409A but not to satisfy the conditions of that section.







--------------------------------------------------------------------------------

                                       
 
 
 
 


(f)Governing Law. The laws of the State of Delaware applicable to agreements to
be performed entirely within such State govern all matters arising out of or
relating to this letter, including its interpretation, construction, performance
and enforcement.
(g)Disability. Your ceasing to be employed by either SunEdison or TerraForm, as
may be applicable, as a result of your disability (as defined in your employer’s
long-term disability coverage) will be treated for all purposes under this
letter as though you had resigned and, where applicable, the resignation was
without Good Reason.
(h)Entire Agreement. This letter sets forth the entire agreement between the
parties with respect to the subject matter hereof, and fully supersedes any and
all prior agreements, understandings, or representations between the parties
pertaining to the subject matter of this letter other than any retention
agreements. For the avoidance of doubt, agreements covering you and related to
equity compensation from SunEdison, TerraForm or TerraForm Global, Inc. are not
superseded by this letter.
(i)Counterparts. This letter may be executed as counterparts, each of which will
constitute an original and all of which, when taken together, will constitute
one agreement.
* * *
Signatures on Following Page
 







--------------------------------------------------------------------------------

                                       
 
 
 
 




Very truly yours,
 
/s/ Peter Blackmore                                                          
Peter Blackmore
Interim Chief Executive Officer
 
 
Acknowledged and Agreed:


 
/s/ Sebastian Deschler        
Sebastian Deschler
 
August 25, 2016__________________Date






Acknowledged and Agreed by TerraForm Global, Inc. with respect to Section 3(b)
only:


 
/s/ Peter Blackmore___________
Peter Blackmore
Interim Chief Executive Officer
 
_______________________________Date









